Citation Nr: 0738750	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's application to reopen his previously 
denied claim for service connection for a right knee 
disability.  By a July 2004 decision, the Board reopened the 
claim and remanded the underlying claim for service 
connection for additional development.  


FINDING OF FACT

The veteran's right knee disability first manifested many 
years after his separation from service and is unrelated to 
his period of service or to any incident therein.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2007).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran contends that his current right knee disability 
is the result of an in-service injury sustained in Vietnam 
when the truck in which he was riding hit a land mine, 
throwing him from the truck.  The veteran asserts that when 
he was thrown from the truck, he landed in a hole, twisting 
his right knee.  In support of this assertion, he submitted 
an October 2002 statement written by a fellow serviceman who 
was also in the truck at the time the injury occurred.  This 
individual, who was a sergeant at the time the incident 
occurred, described the veteran's right knee as having 
swelled like a balloon.  He stated that the veteran was 
evacuated by a medical helicopter, and after three to four 
weeks of bed rest he returned to duty.  Thereafter, he 
recalled that the veteran had continued to complain of pain 
in his right leg.  

The veteran's service medical records are negative for 
complaints or demonstration of right knee pain.  On 
examination in February 1970, prior to separation from 
service, the veteran did not complain of right knee trouble, 
and physical examination revealed no abnormalities of the 
right knee.  

The veteran's military occupational specialty is listed as 
combat engineer.  His service records show that he served in 
Vietnam and that he received awards and decorations including 
the Purple Heart.  Based upon the veteran's service and the 
decorations he received, as well as the lay statement 
corroborating the veteran's account of his injury, and the 
fact that the alleged injury is consistent with the 
circumstances of combat, the Board finds that the veteran had 
combat service and that he may be presumed to have injured 
his right knee in service.  38 U.S.C.A. §1154(b); 38 C.F.R. § 
3.304(d).

Having determined that the veteran injured his right knee in 
service, the remaining questions before the Board are whether 
the veteran has a current diagnosis of a right knee 
disability for which service connection may be granted and 
whether there is nexus between such right knee disability and 
his service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The veteran asserts that he received treatment for his right 
knee disability shortly after his separation from service.  
The records of treatment obtained shortly after separation, 
however, are no longer available and accordingly have not 
been associated with the claims file.  In July 2004, VA 
attempted to obtain from the veteran the addresses of a 
number of physicians whom the veteran reported as having 
provided treatment, including for recent surgery on the right 
knee, but no response from the veteran was received.  The 
Board reminds the veteran that the duty to assist is not a 
"one-way street."  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The first post-service clinical evidence of a right knee 
problem of record is dated in July 1989, when the veteran 
underwent VA examination in conjunction with an earlier claim 
for service connection.  At the time of the examination, the 
veteran reported a history of having been blown from a 5-ton 
truck, falling into a hole, lodging the right foot, and 
twisting his body around the right knee, resulting in 
immediate swelling of the knee, followed by black and blue 
discoloration.  He reported that he was X-rayed and found to 
have no bony abnormalities.  He was not treated with 
crutches, brace, or other immobilizer.  He stated that for a 
while following the injury his knee was unstable, and that he 
had continued to experience pain in the lateral aspect of his 
right knee since the injury.  On physical examination in July 
1989, there was no ligamentous laxity and no effusion, but he 
did have tenderness along the lateral collateral ligament of 
the right knee.  These manifestations were determined to be 
consistent with an old lateral collateral ligament tear.  The 
examiner stated, however, that it was unlikely that the 
veteran would need further treatment for his right knee 
unless he reinjured it at some point in the future.

The next clinical evidence pertaining to a complaint or 
treatment for right knee problems is dated in April 2002.  At 
that time the veteran sought VA treatment for pain 
management.  His pain was reported to be in his right upper 
rib cage for the last several years, and in his right knee, 
for the last 20 years.  No assessment as to either complaint 
of pain, however, was rendered.

The next clinical evidence pertaining to a complaint or 
treatment for right knee problems is dated in September 2002.  
In support of his claim, the veteran submitted a September 
2002 letter from his private physician in which the physician 
related the veteran's current right knee problems to the 
injury sustained in service.  Specifically, the physician 
stated that the veteran had reported a history of having 
injured his right knee when he was thrown from a truck.  He 
had additionally reported that following the injury he had 
been placed in a cast, and was unable to walk for several 
months.  Since then, he had experienced recurrent problems 
with his right knee.  He currently described symptoms 
including throbbing in the back of his knee.  He felt that he 
was not able to walk on a flat foot, but instead on his toes.  
A recent videoarthroscopy had revealed a complex tear of the 
posterior horn of his medial meniscus with a displaced 
fragment in the posterior compartment of the knee.  He 
additionally had a vertical tear of the mid substance of the 
lateral meniscus as well as a partial tear of his ACL 
ligament.  The physician stated that he believed that these 
current disabilities were, according to history provided by 
the veteran, all connected to the injury in Vietnam.

The next complaint of right knee pain is dated in January 
2003.  At that time, the veteran was seen by VA for follow up 
of degenerative joint disease of the knees.  He reported that 
he had recently had surgery on his right knee, and that his 
right knee pain had improved significantly after surgery.  
The remainder of VA treatment records dated to June 2004 does 
not reveal any further complaints of right knee pain.

The veteran underwent VA examination of his right knee in 
March 2003.  At the time of the examination, the veteran 
reported a history of having sustained a right knee injury 
when he was thrown from a truck after the truck hit a land 
mine.  He stated that he had had recurrent problems with his 
right knee since the time of the injury, but that his right 
knee problems had worsened in the last five to six years, 
ultimately requiring arthroscopic surgery in November 2002.  
He described his current right knee problems as being 
manifested by stiffness, occasional swelling, and burning 
pain.  He denied experiencing instability or locking.  He 
stated that he had been told by the private physician who 
conducted the surgery that he would likely eventually develop 
arthritis in his right knee, but that he had not yet 
developed arthritis.  Physical examination revealed well-
healed arthroscopic scars and mild puffiness of the right 
knee as compared to the left.  There was a moderate amount of 
tenderness noted on either side of the patella and the medial 
and lateral joint lines.  There was limitation of motion of 
the right knee.  The diagnosis was status post arthroscopic 
surgery of the right knee, with March 2003 X-rays revealing 
no current abnormalities of the right knee.  The examiner 
noted, after reviewing the veteran's claims file, that he had 
been granted service connection for the residuals of injuries 
of his right ankle and left buttock sustained in service, for 
which the veteran had also received Purple Heart awards.  As 
the veteran's service medical records were negative for any 
documentation of any land mine injury affecting the right 
knee, and there was no other evidence relating the current 
right knee disability to his service, aside from the history 
provided by the veteran, the examiner was unable to say that 
his current right knee disability was related to his active 
service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the weight of the medical evidence 
does not support the claim for service connection.  While the 
veteran's private physician opined in September 2002 that the 
veteran's current right knee disability was likely related to 
the injury he sustained in service, there is no indication 
that the veteran's private physician reviewed the veteran's 
service medical records in rendering his opinion. Thus, the 
opinion appears to have been based upon a history provided by 
the veteran. The physician does not purport to have treated 
the veteran either during service, or shortly after his 
period of service. Transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber is a medical professional.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460 (1993).  The probative value of this opinion is 
further lessened by the fact that the veteran had previously 
reported that he had not been placed in a cast for his right 
knee.  Thus, there is some confusion as to whether the 
veteran was referring to his service-connected right ankle 
disability, in stating that he was placed in a cast, or 
whether he was discussing his right knee disability.  
Regardless, these factors suggest that any opinion by the 
veteran's private physician relating the veteran's current 
disability to his service is too tenuous to warrant a grant 
of service connection.  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Similarly, while the July 1989 VA 
examiner did review the veteran's claims folder in rendering 
the opinion that the veteran's current right knee disability 
was consistent with an old lateral collateral ligament 
injury, he did not specifically relate the veteran's current 
right knee disability to his period of active service.  Any 
suggestion that the "old" injury was the injury described 
by the veteran also results in an opinion too tenuous to 
warrant a grant of service connection, as it is based upon 
only one record of treatment (the July 1989 VA examination) 
and no diagnosis of a right knee disability was actually 
rendered at that time.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In contrast to both of these opinions, the March 
2003 examiner reviewed the veteran's claims folder in detail 
and provided an adequate rationale, taking into account both 
the lack of evidence of treatment in service and his post-
service history of treatment for right knee pain, in finding 
that no opinion as to a relationship between the veteran's 
current knee disability and his period of active service 
could be rendered.

The first clinical evidence of treatment for a right knee 
disability is dated in July 1989, approximately 19 years 
after the veteran's separation from service.  Given the 
length of time between his separation from service and the 
initial record of treatment for a right knee disability, and 
the fact that the veteran has not been diagnosed with 
arthritis of the right knee, the veteran is not entitled to 
service connection for a right knee disability on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no probative evidence relating the veteran's right 
knee disability to his period of active service.  While the 
veteran may have injured his right knee during service, there 
is no record of that injury.  Accordingly, there is no 
evidence which demonstrates that the specific injury 
sustained in service resulted in the veteran's current right 
knee disability.  Service connection is therefore not 
warranted.

The Board has considered the assertions of the veteran and 
those of his fellow serviceman that his right knee disability 
is related to his service.  However, as  laypersons, the 
veteran and his fellow serviceman are not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the veteran and his fellow serviceman are 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
veteran and his fellow serviceman in this case are not 
competent to relate the veteran's current disability to the 
specific injury sustained in service.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee problems first manifested many years 
after his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In October 2002, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Next, the veteran was afforded a VA examination in 
March 2003 and a specific opinion as to his claim was 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Service connection for a right knee disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


